Name: 2008/302/EC: Council Decision of 7 April 2008 appointing ten Polish members and fifteen Polish alternate members of the Committee of the Regions
 Type: Decision
 Subject Matter: personnel management and staff remuneration;  EU institutions and European civil service;  Europe
 Date Published: 2008-04-15

 15.4.2008 EN Official Journal of the European Union L 105/5 COUNCIL DECISION of 7 April 2008 appointing ten Polish members and fifteen Polish alternate members of the Committee of the Regions (2008/302/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 263 thereof, Having regard to the proposal of the Polish Government, Whereas: (1) On 24 January 2006 the Council adopted Decision 2006/116/EC (1) appointing the members and alternate members of the Committee of the Regions for the period from 26 January 2006 to 25 January 2010. (2) Ten members seats on the Committee of the Regions have become vacant following the expiry of the mandates of Mr BOCHEÃ SKI, Mr CIACH, Mr CZARSKI, Mr CZERNECKI, Mr MAKAREWICZ, Mr RAKOCZY, Ms RONOWICZ, Mr RYÃ SKI, Mr SEPIOÃ  and Mr TEODORCZYK. Fourteen alternate members seats have become vacant following the expiry of the mandates of Mr ACHRAMOWICZ, Mr FOGLER, Mr GRZESIEK, Mr KARALUS, Ms KEMPIÃ SKA, Mr KRZYWICKI, Mr KRZYÃ »EWSKI, Mr KUBAT, Mr NAWARA, Mr OLSZEWSKI, Mr OSOWSKI, Mr PRUSZKOWSKI, Mr SÃ OWIÃ SKI and Mr TRAMÃ . One alternate members seat becomes vacant following the appointment of Mr WRONA as a member, HAS DECIDED AS FOLLOWS: Article 1 The following are hereby appointed to the Committee of the Regions for the remainder of the current term of office, which runs until 25 January 2010: (a) as members:  Adam JARUBAS, marszaÃ ek wojewÃ ³dztwa Ã wiÃtokrzyskiego,  Lech JAWORSKI, radny m.st. Warszawy,  Marek NAWARA, marszaÃ ek wojewÃ ³dztwa maÃ opolskiego (change of mandate),  Jacek PROTAS, marszaÃ ek wojewÃ ³dztwa warmiÃ sko-mazurskiego,  JÃ ³zef SEBESTA, marszaÃ ek wojewÃ ³dztwa opolskiego,  StanisÃ aw SZWABSKI, przewodniczÃ cy Rady Miasta Gdyni,  Krzysztof SZYMAÃ SKI, marszaÃ ek wojewÃ ³dztwa lubuskiego,  Marek TRAMÃ , radny powiatu polkowickiego (change of mandate),  Ludwik WÃGRZYN, radny powiatu bocheÃ skiego (change of mandate),  Tadeusz WRONA, prezydent CzÃstochowy (change of mandate), and (b) as alternate members:  Adam BANASZAK, radny Sejmiku WojewÃ ³dztwa Kujawsko-Pomorskiego,  Jan BRONÃ , burmistrz OleÃ nicy,  Lech DYMARSKI, przewodniczÃ cy Sejmiku WojewÃ ³dztwa Wielkopolskiego,  Jan DZIUBIÃ SKI, prezydent Tarnobrzega,  Robert GODEK, starosta powiatu strzyÃ ¼owskiego,  MichaÃ  KARALUS, radny powiatu pleszewskiego (change of mandate),  Marzena KEMPIÃ SKA, radna powiatu Ã wieckiego (change of mandate),  JÃ ³zef KOTYÃ , radny Sejmiku WojewÃ ³dztwa Opolskiego,  Tadeusz KOWALCZYK, przewodniczÃ cy Sejmiku WojewÃ ³dztwa Ã wiÃtokrzyskiego,  Andrzej MATUSIEWICZ, przewdoniczÃ cy Sejmiku WojewÃ ³dztwa Podkarpackiego,  Norbert OBRYCKI, marszaÃ ek wojewÃ ³dztwa zachodniopomorskiego,  Ewa PANASIUK, radna Sejmiku WojewÃ ³dztwa Lubelskiego,  CzesÃ aw SOBIERAJSKI, radny Sejmiku WojewÃ ³dztwa Ã lÃ skiego,  Robert SOSZYÃ SKI, przewodniczÃ cy Sejmiku WojweÃ ³dztwa Mazowieckiego,  Tadeusz TRUSKOLASKI, prezydent BiaÃ egostoku. Article 2 This Decision shall take effect on the date of its adoption. Done at Luxembourg, 7 April 2008. For the Council The President R. Ã ½ERJAV (1) OJ L 56, 25.2.2006, p. 75.